Opinion by
Mollison, J.
In accordance with stipulation of counsel that the merchandise consists of chairs the same in all material respects as those the subject of Davies Turner & Co. v. United States (45 C. C. P. A. 39, C. A. D. 669), the items entered, or withdrawn from warehouse, for consumption prior to June 30, 1956, were held dutiable at 20 percent under paragraph 412, as modified by the *312General Agreement on Tariffs and Trade (T. D. 51802), and the items entered, or withdrawn from warehouse, for consumption on and after said date were held dutiable at 19 percent under said paragraph, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T. D. 54108).